DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4, 6-8, 10-16 and 18-23 are pending.
3.	Figure 3 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    511
    474
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 8, 15-16 and 21-23 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as obvious over May-Weymann (US 2014/0348072 A1).


receiving a first Cell Broadcast Service (CBS) message and a second CBS message from a network device in a first receiving time interval of a first Discontinuous Reception (DRX) period, the first DRX period including at least the first receiving time interval and a first dormant time interval without receipt of CBS messages (A DRX cycle includes a wake-up period and a dormant period, in step S402, receiving multiple messages in the DRX cycle.);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
the DRX.
([0016] “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”).  At least the first Cell Broadcast Service (CSB) and a second CSB messages are received during the wake-up period of the first DRX.

detecting at least one difference between a first characteristic of the first CBS message and a second characteristic of the second CBS message (public warning message has higher priority than advertisements, news or sport);
decreasing a second dormant time interval of second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic, wherein the second dormant time interval occurs after the first receiving interval; and
increasing a second receiving time interval of the second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic.
([0049]: “At step S410 the modem 4 is arranged to modify the internal scheduling behavior at the modem 4 for reception of the one or more public warning CB message that is expected in the next schedule period.”)
([0017]: “The public warning messages are identified by message identifiers dedicated for a particular public warning system.  When an expected CB message is a public warning message, i.e., a message regarding a natural disaster or other emergency situation, the scheduling behavior at the device for receipt of the CB message should be modified so that the public warning message is received and acted on accordingly by a user of the device.”)
(“determine that one or more public warning message is to be broadcast to the modem from the communication network in a second later time period; and based on said determination, modify operation of the modem in the second later time period to ensure said one or more public warning message is received and acted by the modem.”  See May-Weymann, claim 1.)
In other words, the mode 4 monitors a scheduling message to determine whether a PWS message(s) is expected to be received during the (next) second DRX period.  When the expected CB message(s) is not PWS messages, the modem 4 configured not to modify the next (second) DRX.  On the other hand, when determined the next CB message is public warning message, the modem 4 modify the next (second) DRX period such that to decrease a dormant time interval of the second DRX, in turn, to increase the receiving time of the second DRX, thus the receiving time to be longer during the second DRX so to ensure receiving of the PWS messages.
May-Weymann differs from the claims in that, May-Weymann teaches modify scheduling behavior of the second DRX cycle by increase receiving period in-order to properly receive the expected PWS message.  May-Weymann, however, fails to teach decreasing a second dormant time interval of the second DRX cycle.  It is well known in the art that one DRX cycle length includes a receiving period and a dormant period.  When configured to increase the receiving period of the DRX cycle for reception of the one or more public warning CB message, in turn, the dormant period of the DRX cycle be decrease.
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to modify the second DRX, when the PWS messages are expected, such that the decrease the dormant period and to increase the receiving period so that the public warning message is received and acted on accordingly by a user of the device.
wherein the detecting whether the first characteristic of the first CBS message is different from the second characteristic of the second CBS message comprises:
detecting that a first type of the first CBS message is different from a second type of the second CBS message, a type of a CBS message indicating that the CBS message is mandatory, optional, or advised.  
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to set PWS messages as a highest priority and is mandatory, while CBS messages like advertisements, news or sport may be indicated as optional.

Regarding claim 21, May-Weymann disclose wherein the first CBS message and the second CBS message contain information related to one or more of traffic, weather, and advertisement, or an emergency.  ([0016] “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”)

Regarding claims 22 and 23, wherein the first characteristic indicates a first type of information contained in the first CBS message and the second characteristic indicates a second type of information contained in the second CBS message.  ([0016] “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”)


s 4, 6-7, 14, 18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over May-Weymann (US 2014/0348072 A1) Anderson et al. (US 2012/0120843 A1).
	Regarding claims 4, 6, 18 and 19, although May-Weymann fails to teach determining a dormant threshold based on the first dormant time interval, using a threshold for modification is common knowledge in the art.  
	Anderson et al. in the same field of invention, discloses a method for adjusting DRX parameter values to optimization of UE battery consumption whilst maintaining certain latency or Quality of Service criteria associated with the communication with the UE.
Anderson et al. teaches ([0085]: “a Discontinuous Reception (DRX) parameter value is adapted by monitoring a traffic flow associated with a communication between user equipment and a network, the traffic flow comprising a plurality of data packets, identifying a triggering event based upon observed characteristic of a plurality of the data packets, and adjusting the DRX parameter value in response to identifying the triggering event.  Adjusting the DRX parameter value may include reconfiguring a reception pattern of the user equipment.”)
 ([0077]: “The transition to a new DRX parameter value may be triggered by an activity or other characteristic or statistic of a traffic flow.  For example, a network may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold.  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.”)

    PNG
    media_image3.png
    610
    571
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine May-Weymann with Anderson et al. in order to adapt, adjust or otherwise modify one or more DRX parameters in accordance with a data packet pattern based on a threshold.

7.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May-Weymann (US 2014/0348072 A1) Anderson et al. (US 2012/0120843 A1) further in view of Pradas et al. (US 2018/0084524 A1).
	May-Weymann in view of Anderson et al. fails to teach in response to the second dormant time interval expiring, receiving a further CBS message from the network device; and
	In response to determining that the further CBS message is identical to at least one of the first CBS message or the second CBS message received in the first receiving time interval, reducing a time length for the second receiving time interval.
Pradas et al. in the same field of invention, teaches ([0093]: “The first radio network node 12 can change DRX cycle in dormant mode for RAN reasons only such 
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Pradas et al. with May-Weymann so to improve performance of the wireless communication network.
Allowable Subject Matter
8.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.9.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Sagfors et al. (US 2011/0269462 A1) discloses [0072]: “The adjustments in the DRX parameters and/or thresholds may be performed by the UE on its own or the network can signal the UE to make the appropriate adjustments taking into account the specific circumstances and capabilities of the UE.” 
Ponukumati et al. (US 2017/0086046 A1) discloses a method for supporting emergency cell broadcast (CB) message with dynamic priorities, see figures 2, 3 and para.[0033]).
([0033]: “On the other hand, in DRX mode, the subscription knows the CBS scheduling pattern, either from information received in the system information blocks (SIBs) when the mobile communication device 100 initially camped on the network, or from information received in a previously decoded SM.  Therefore, in DRX mode, the 

    PNG
    media_image4.png
    718
    591
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    676
    media_image5.png
    Greyscale

	Pasumarthi et al. (US 2013/0295943 A1) discloses method for scheduling cell broadcast messages.

    PNG
    media_image6.png
    575
    729
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    816
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    645
    436
    media_image8.png
    Greyscale

Ma (US 2014/0010132 A1) discloses method for setting discontinuous reception period and mobile terminal.

    PNG
    media_image9.png
    411
    710
    media_image9.png
    Greyscale

Pradas et al. (US 2018/0084524 A1) teaches ([0093]: “The first radio network node 12 can change DRX cycle in dormant mode for RAN reasons only such as the first radio network node 12 identifies that the wireless device 10 does not receive data for a very long time e.g. a set time interval; the first radio network node 12 may then increase the DRX cycle to longer sleeping periods, or the other way round”).

    PNG
    media_image10.png
    411
    579
    media_image10.png
    Greyscale

Pelletier et al. (US 2012/0281566 A1) discloses [0114]: “Alternatively, the WTRU may enable a dormant mode on a condition that the WTRU has not received any control signaling (e.g., for scheduling of dedicated transmissions) for a consecutive number 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412